DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-28-2021 is considered by the examiner.
The information disclosure statement (IDS) submitted on 1-26-2022 are considered by the examiner.
The information disclosure statement (IDS) submitted on 8-5-2022 are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 recite the limitation "the interference susceptibility".  There is insufficient antecedent basis for this limitation in these claims.
Claims 1 and 8 recite the limitation "the signal to noise ratio margin".  There is insufficient antecedent basis for this limitation in these claims.
Claims 1 and 8 recite the limitation "the day".  There is insufficient antecedent basis for this limitation in these claims.
Claims 1 and 8 recite the limitation "the night".  There is insufficient antecedent basis for this limitation in these claims.
Claims 1 and 8 recite the limitation "the measured signal to noise ratio margin".  There is insufficient antecedent basis for this limitation in these claims.
Claims 1 and 8 recite the limitation "the result of the comparing step".  There is insufficient antecedent basis for this limitation in these claims.
Claim 5 recites the limitation "the result of the comparison of the generated parameters with the predetermined thresholds".  There is insufficient antecedent basis for this limitation in this claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,998,590 Gedge et al, hereinafter Gedge (prior art cited by the Applicant in IDS filed on 9-28-2021).


Regarding claim 1, Gedge discloses a method of determining the interference susceptibility of a digital subscriber line (col. 1, lines 29-51; col. 2, line 63 – col. 3, line 3), said method comprising the steps of: i) determining the signal to noise ratio margin of the digital subscriber line over a period time (step 200; col. 5, lines 57-59); ii) selecting a reference function of a signal to noise ratio margin over time (i.e. test conditions; col. 5, lines 37-58), where the signal to noise ratio margin of the reference function is higher during the day and lower during the night, and the reference function repeats daily (col. 5, lines 31-59); iii) comparing the measured signal to noise ratio margin over the period of time to the reference function (col. 6, line 23 – col. 7, line 15); iv) determining the interference susceptibility in dependence on the result of the comparing step (col. 6, line 17 – col. 7, line 62).
Regarding claim 2, Gedge discloses a method as claimed in claim 1, wherein the comparing step comprises performing numerical analysis of the signal to noise ratio margin and the reference function (col. 6, line 23 – col. 7, line 62).
Regarding claim 3, Gedge discloses a method as claimed in claim 2, wherein numerical analysis comprises regression analysis (col. 6, line 23 – col. 7, line 62). 
Regarding claim 4, Gedge discloses a method as claimed in claim 3, wherein performing regression analysis generates a quality of fit parameter and a strength of fit parameter, and the comparing step further comprises comparing the generated parameters with predetermined thresholds (col. 6, line 23 – col. 7, line 62).
Regarding claim 5, Gedge discloses a method as claimed in claim 4, wherein the result of the comparing step is the result of the comparison of the generated parameters with the predetermined thresholds (col. 6, line 23 – col. 7, line 62).
Regarding claim 6, Gedge discloses a method as claimed in claim 1 wherein the period of time is 24 hours (col. 6, line 23 – col. 7, line 62).
Regarding claim 7, Gedge discloses a method as claimed in claim 1 wherein the signal to noise ratio margin is the downstream signal to noise ratio margin (col. 6, line 23 – col. 7, line 62).
Regarding claim 8, Gedge discloses a line analysis unit for determining the interference susceptibility of a digital subscriber line (col. 1, lines 29-51; col. 2, line 63 – col. 3, line 3) adapted to: determine the signal to noise ratio margin of the digital subscriber line over a period time (step 200; col. 5, lines 57-59); select a reference function of a signal to noise ratio margin over time (i.e. test conditions; col. 5, lines 37-58), where the signal to noise ratio margin of the reference function is higher during the day and lower during the night, and the reference function repeats daily (col. 5, lines 31-59); compare the measured signal to noise ratio margin over the period of time to the reference function (col. 6, line 23 – col. 7, line 15); determine the interference susceptibility in dependence on the result of the comparing step (col. 6, line 17 – col. 7, line 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653